


Exhibit 10.3
RESTRUCTURING SUPPORT AGREEMENT
This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time, this “Agreement”) is made and entered into as of
April 6, 2016, by and among: (i) Pacific Sunwear of California, Inc., Pacific
Sunwear Stores Corp., and Miraloma Borrower Corporation, as soon to be debtors
and debtors in possession (collectively, the “Debtors”) in chapter 11 cases
(collectively, the “Chapter 11 Cases”) to be commenced in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”); (ii) PS
Holdings of Delaware, LLC - Series A and PS Holdings of Delaware, LLC - Series
B, in their capacities as lenders (each, a “Consenting Term Loan Lender”) under
that certain Credit Agreement dated as of December 7, 2011 (as further amended,
modified, waived, or supplemented through the date hereof, the “Term Loan
Agreement”); and (iii) PS Holdings Agency Corp. in its capacity as
administrative agent and collateral agent (in such capacities, together with its
permitted successors and assigns, the “Consenting Term Loan Agent,” together
with the Consenting Term Loan Lenders, the “Consenting Term Loan Parties”) under
the Term Loan Agreement. The Debtors and the Consenting Term Loan Parties, and
any subsequent person or entity that becomes a party hereto in accordance with
the terms hereof, are referred herein as the “Parties” and individually as a
“Party.”

--------------------------------------------------------------------------------

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan (as defined below), which Plan and all
annexes thereto are expressly incorporated by reference herein and made a part
of this Agreement as if fully set forth herein.
THE PROPOSED TERMS AND CONDITIONS SET FORTH IN THIS RESTRUCTURING SUPPORT
AGREEMENT ARE THE PRODUCT OF NEGOTIATIONS AMONG THE PARTIES, TOGETHER WITH THEIR
RESPECTIVE REPRESENTATIVES. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THIS
RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES
OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE LAW AND THE PROVISIONS OF THE BANKRUPTCY CODE.
RECITALS
WHEREAS, the Debtors intend to implement a restructuring of their balance sheet
pursuant to the plan of reorganization attached hereto as Exhibit A (as may be
amended or modified in accordance with Section 7 hereof, the “Plan”);
WHEREAS, the Debtors intend to implement the Plan;
WHEREAS, upon commencement of the Chapter 11 Cases, the Debtors will
concurrently file the Plan and simultaneously therewith commence a process to
solicit competing transactions (any such transaction, a “Competing Transaction”)
through the approval of the agreed upon bidding procedures (attached hereto as
Exhibit B, the “Bidding Procedures”), which Competing Transaction, to qualify
for consideration under the Bidding Procedures, must satisfy the DIP Facility




--------------------------------------------------------------------------------




Claims, the ABL Claims, and the Claims held by the Consenting Term Loan Parties
in full in cash from the proceeds paid as part of any such Competing Transaction
on the date of consummation;
WHEREAS, pursuant to the Plan and the Bidding Procedures, the Consenting Term
Loan Lenders have agreed to sponsor a plan of reorganization pursuant to which a
portion of their Claims will be converted into 100% of the equity in the
Reorganized Debtors;
WHEREAS, to the extent the Debtors receive a Qualified Bid (as defined in the
Bidding Procedures), the Debtors will conduct an Auction (as defined in the
Bidding Procedures) and otherwise proceed with the Competing Transaction in
accordance with the Bidding Procedures;
WHEREAS, in accordance with the Bidding Procedures, to the extent the Debtors do
not receive any Qualified Bids, the Auction will be cancelled and the Debtors
will move directly to confirmation of the Plan;
WHEREAS, this Agreement, the Plan, and the Bidding Procedures are the product of
arm’s-length, good faith discussions among the Parties; and
WHEREAS, the Parties are prepared to perform their obligations hereunder,
subject to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
AGREEMENT
Section 1.Agreement Effective Date.
This Agreement shall be effective and binding with respect to each of the
Parties at the time at which (i) the Debtors shall have executed and delivered
counterpart signature pages of this Agreement to counsel to the Consenting Term
Loan Parties and (ii) the Consenting Term Loan Parties shall have executed and
delivered to the Debtors counterpart signature pages of this Agreement
(the “Agreement Effective Date”). After the Agreement Effective Date, the terms
and conditions of the Plan and/or this Agreement may only be amended, modified,
waived, or otherwise supplemented as set forth in Section 7 herein.
Section 2.    Agreement Controls.
The Plan is expressly incorporated herein and is made part of this Agreement.
The Plan is supplemented by the terms and conditions of this Agreement. In the
event of any inconsistency between the terms of this Agreement and the Plan,
this Agreement shall control and govern; provided that following confirmation of
the Plan, solely the terms of the Plan shall control and govern.
Section 3.    Commitments Regarding the Plan.

2



--------------------------------------------------------------------------------




3.01.    Commitments of the the Consenting Term Loan Parties. Subject in all
respects to the terms and conditions hereof, and for so long as this Agreement
has not been terminated in accordance with the terms hereof:
(a)        each of the Consenting Term Loan Parties hereby covenants and agrees,
prior to the occurrence of a 363 Triggering Event (notice of which has not been
rescinded), to support the Plan (including, but not limited to, the approval of
the Bidding Procedures, any Competing Transaction (so long as it is qualified
per the terms of the Bidding Procedures), and the solicitation, confirmation,
and consummation of the Plan, as may be applicable), and to execute and deliver
any other documents or agreements reasonably required to effectuate and
consummate the Plan, including the Definitive Documents (as defined herein);
(b)        each of the the Consenting Term Loan Parties hereby covenants and
agrees, prior to the occurrence of a 363 Triggering Event (notice of which has
not been rescinded), that it shall not directly or indirectly, or encourage any
other entity to directly or indirectly, (i) object to, delay, impede, or take
any other action or any inaction to interfere with the acceptance,
implementation, consummation, or amendment (whether before or after
confirmation, provided that such amendment is consistent with this Agreement) of
the Plan; (ii) propose, file, support, vote for, or take any other action in
furtherance of any restructuring, disposition of assets, workout, plan of
arrangement, or plan of reorganization for the Debtors other than the Plan;
(iii) exercise any right or remedy for the enforcement, collection, or recovery
of any claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors other than as expressly permitted by the Plan; or
(iv) seek, solicit, support, encourage, vote, or cause to be voted its Claims in
support of, consent to, or encourage any plan of reorganization, proposal,
offer, dissolution, winding up, liquidation, reorganization, merger,
consolidation, business combination, joint venture, partnership, sale of assets,
or restructuring for any of the Debtors other than the Plan;
(c)        each of the Consenting Term Loan Parties hereby covenants and agrees,
prior to the occurrence of a 363 Triggering Event (notice of which has not been
rescinded), to (i) disclose to the Company on the Agreement Effective Date all
Claims on account of principal and interest obligations outstanding as of the
date of this Agreement that it holds, controls, or has the ability to control,
against the Debtors; (ii) subject to the receipt by the Consenting Term Loan
Parties of a Disclosure Statement consistent with this Agreement, timely vote or
cause to be voted all Claims against the Debtors that it holds, controls, or has
the ability to control, to accept the Plan by delivering its duly executed and
completed ballot accepting the Plan upon Bankruptcy Court approval of the
Disclosure Statement and solicitation of the Plan in accordance with sections
1125 and 1126 of the Bankruptcy Code; (iii) not change or withdraw such vote (or
cause or direct such vote to be changed or withdrawn); provided, however, that,
subject to all remedies available to the Debtors at law, equity or otherwise,
such vote may, upon written notice to the Debtors, the Consenting Term Loan
Parties, be revoked (and, upon such revocation, deemed void ab initio) by any of
the Consenting Term Loan Parties at any time following a Consenting Term Loan
Parties Termination Event (as defined herein) or 363 Triggering Event; (iv) take
such action as may be reasonably necessary to carry out the purposes and intent
of this Agreement and the Plan, and to refrain from taking any action that would
in any material respect interfere with, delay, or postpone the effectuation of
the restructuring transactions contemplated by this Agreement and the Plan;
(v) support and

3



--------------------------------------------------------------------------------




consummate the transactions contemplated under this Agreement and the Plan; and
(vi) furnish prompt written notice (and in any event within three (3) business
days of such actual knowledge) to the other Parties if the Consenting Term Loan
Parties know of a breach by any of the Consenting Term Loan Parties in any
respect of any of the obligations, representations, warranties, or covenants of
the Consenting Term Loan Parties set forth in this Agreement; and
(d)    each of the Consenting Term Loan Parties hereby covenants and agrees
that, after the occurrence of a 363 Triggering Event (notice of which has not
been rescinded), if any, to take all actions reasonably necessary to credit bid
some or all of their Term Loan Claims, which credit bid would be consummated
outside of a chapter 11 plan pursuant to sale under section 363 of the
Bankruptcy Code (a “363 Sale”) and shall not, directly or indirectly: (i) engage
in any legal proceeding to object to, or interfere with the implementation of
the Restructuring pursuant to the 363 Sale; (ii) pursue or initiate or have
initiated on its behalf, any litigation or proceeding of any kind to foreclose
on any collateral; or (iii) encourage any entity to undertake any action set
forth in the foregoing clauses (i) and (ii).
3.02.    Rights of Consenting Term Loan Parties Unaffected. This Agreement,
including the foregoing provisions of Section 3.01 will not (A) limit the rights
of the Consenting Term Loan Parties to appear and participate as a party in
interest in any matter to be adjudicated in the Chapter 11 Cases, so long as
such appearance and the positions advocated in connection therewith are not
inconsistent with this Agreement and/or the terms of the Plan, and, other than
as a result of actions or omissions any such Consenting Term Loan Party takes or
does not take in good faith to enforce its rights under this Agreement and/or
the terms of the Plan, do not hinder, delay, or prevent consummation of the
Plan; and (B) prohibit the Consenting Term Loan Parties from appearing in
proceedings for the purpose of contesting whether any matter or fact is or
results in a breach of, or is inconsistent with, this Agreement (so long as such
appearance is not solely for the purpose of hindering or intending to hinder,
the Plan) or for the purpose of taking such action as may be necessary in the
discretion of such Consenting Term Loan Party to protect such Consenting Term
Loan Party’s interests upon such breach; provided, further that the Parties
hereby reserve their rights to oppose such relief; provided, further that except
as expressly provided herein, this Agreement and all communications and
negotiations among the Consenting Term Loan Parties with respect hereto or any
of the transactions contemplated hereunder are without waiver or prejudice to
the Consenting Term Loan Parties’ rights and remedies and the Consenting Term
Loan Parties hereby reserve all claims, defenses, and positions that they may
have with respect to each other and/or the Debtors in the event the Plan is not
consummated or this Agreement terminates.
3.03.    Obligations of the Debtors.
(a)        Affirmative Covenants. Subject in all respects to the terms and
conditions hereof, and for so long as this Agreement has not been terminated in
accordance with the terms hereof, each of the Debtors covenants and agrees to:
(i)    commence the Chapter 11 Cases on or before April 14, 2016 (the “Petition
Date”);

4



--------------------------------------------------------------------------------




(ii)    file with the Bankruptcy Court on the Petition Date the Plan and the
Disclosure Statement and motion to approve the Disclosure Statement, which Plan
shall be in the form attached hereto and which Disclosure Statement shall be
acceptable in form and substance to each of the Consenting Term Loan Parties;
(iii)    (A) support and take all actions reasonably necessary or requested by
the Consenting Term Loan Parties to facilitate the solicitation, confirmation,
and consummation of the Plan or, from and after the occurrence of a 363
Triggering Event (as defined below), the 363 Sale (as defined below); (B) not
take any action or commence or continue any proceeding that is inconsistent
with, or that would delay or impede the solicitation, confirmation, or
consummation of the Plan or the 363 Sale, as applicable; and (C) support the
payment, release, exculpation, and injunction provisions set forth in the Plan
or the 363 Sale, as applicable;
(iv)    file with the Bankruptcy Court on the Petition Date a motion seeking
approval of the Bidding Procedures (the “Bidding Procedures Motion”), which
Bidding Procedures Motion shall be consistent with the terms of this Agreement,
acceptable in form and substance to each of the Consenting Term Loan Parties,
and distributed to the respective legal and financial advisors for the
Consenting Term Loan Parties at least five (5) days in advance of filing so as
to afford the opportunity to comment and review in advance of any filing thereof
(v)    file with the Bankruptcy Court on the Petition Date a motion seeking
approval of and authority to enter into the DIP Facility (the “DIP Motion”),
which DIP Motion shall be consistent with the terms of this Agreement,
acceptable in form and substance to each of the Consenting Term Loan Parties,
and distributed to the respective legal and financial advisors for the
Consenting Term Loan Parties at least five (5) days in advance of filing so as
to afford the opportunity to comment and review in advance of any filing
thereof;
(vi)    obtain a Bankruptcy Court order approving the DIP Motion on an interim
basis that is consistent with the terms of this Agreement and acceptable in form
and substance to each of the Consenting Term Loan Parties (the “Interim DIP
Order”) within three (3) business days of the Petition Date;
(vii)    obtain a Bankruptcy Court order approving the DIP Motion on a final
basis that is consistent with the terms of this Agreement and acceptable in form
and substance to each of the Consenting Term Loan Parties (the “Final DIP
Order”) within thirty (30) days of the date of entry of the Interim DIP Order;
(viii)    obtain a Bankruptcy Court order approving the Bidding Procedures
Motion that is consistent with the terms of this Agreement and acceptable in
form and substance to each of the Consenting Term Loan Parties (the “Bidding
Procedures Order”) within thirty-five (35) days of the Petition Date;

5



--------------------------------------------------------------------------------




(ix)    comply with the the Bidding Procedures Order in all material respects;
(x)    obtain a Bankruptcy Court order approving the Disclosure Statement and
authorizing the Debtors to commence solicitation of the Plan, which order shall
be consistent with the terms of this Agreement and acceptable in form and
substance to each of the Consenting Term Loan Parties in their respective sole
discretion (the “Disclosure Statement Order”) within fifty (50) days of the
Petition Date;
(xi)    commence solicitation of votes on the Plan or the Competing Transaction
(if such Competing Transaction is in the form of a modified plan), (a) if the
Term Loans Lenders are the Winning Bidder, no later than five (5) business days
after the later of (I) the selection of the Winning Bidder and (II) entry of the
Disclosure Statement Order, and (b) if the Term Loan Lenders are not the Winning
Bidder, no later than fourteen (14) days after the selection of the Winning
Bidder, provided, for the avoidance of doubt, that if there are no Qualified
Bids, the Consenting Term Loan Lenders shall be deemed the Winning Bidder;
(xii)    if a Competing Transaction is the Winning Bidder and is in the form of
a 363 Sale, obtain a Bankruptcy Court order approving such sale within five (5)
business days after the auction and close such sale within fifteen (15) calendar
days after the entry of such order;
(xiii)    obtain a Bankruptcy Court order confirming the Plan, including the
settlements provided therein, which order shall be consistent with the terms of
this Agreement and acceptable in form and substance to each of the Consenting
Term Loan Parties in their respective sole discretion (the “Confirmation
Order”), within one hundred and twenty (120) days of the Petition Date;
(xiv)    consummate the Plan within one hundred forty (140) days after the
Petition Date;
(xv)    provide draft copies of all material motions, applications, orders,
agreements, and other documents the Debtors intend to file with the Bankruptcy
Court to counsel to the Consenting Term Loan Parties no later than two (2)
business days prior to the date the Debtors intend to file any such motion,
application, order, agreement, or other document (except where not reasonably
practicable) and consult in advance in good faith with the counsel to the
Consenting Term Loan Parties regarding the form and substance of any such
proposed filing; provided, however, that the obligations under this paragraph
(xv) shall in no way alter or diminish any right expressly provided to any
Consenting Term Loan Party under this Agreement to review, comment on, and/or
consent to the form and/or substance of any document;
(xvi)    timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (A) directing the
appointment of an examiner with expanded powers to operate the Debtors’
businesses pursuant

6



--------------------------------------------------------------------------------




to section 1104 of the Bankruptcy Code or a trustee; (B) converting the Chapter
11 Cases to cases under chapter 7 of the Bankruptcy Code; (C) dismissing the
Chapter 11 Cases; (D) modifying or terminating the Debtors’ exclusive right to
file and/or solicit acceptances of a plan of reorganization; or (E) objecting to
the Consenting Term Loan Parties’ Claims;
(xvii)    provide the Consenting Term Loan Parties’ advisors (A) reasonable
access during normal business hours to the Debtors’ books, records and
facilities, (B) reasonable access to the Debtors’ respective management and
advisors (to the fullest extent possible under applicable law), (C) timely
responses to all reasonable requests for information, recognizing that the
Debtors’ priority is to manage and preserve the Debtors’ business, provided that
nothing herein shall be deemed or construed to create any due diligence
condition with respect to this Agreement and the Plan or to constitute or
require a waiver of any privilege, and (D) reasonable information with respect
to all of the Debtors’ executory contracts and unexpired leases for the purposes
of (1) consulting with the Debtors and their advisors regarding which executory
contracts and unexpired leases the Debtors intend to assume, assume and assign,
or reject in the Chapter 11 Cases and (2) concluding, in consultation with the
Debtors and their advisors, which executory contracts and unexpired leases are
to be assumed, assumed and assigned, or rejected pursuant to the Plan;
(xviii)    to the extent not otherwise paid (including pursuant to the Interim
DIP Order or the Final DIP Order), indefeasibly pay in full in cash all out of
pocket, reasonable and documented fees and expenses (including attorney and
advisor fees and expense) of the Consenting Term Loan Parties;
(xix)    comply in all material respects with the covenants contained in the DIP
Facility; and
(xx)    furnish prompt written notice (and in any event within three (3)
business days of such actual knowledge) to the Consenting Term Loan Parties if
the Debtors know or should know of a breach by any Debtor in any respect of any
of the obligations, representations, warranties, or covenants of the Debtors set
forth in this Agreement.
(b)        Negative Covenants. Subject to the terms and conditions hereof, and
for so long as this Agreement has not been terminated in accordance with the
terms hereof, each of the Debtors shall not, and shall not directly or
indirectly permit any entity to:
(i)    modify the Plan, in whole or in part, in a manner that is inconsistent
with the terms of this Agreement;
(ii)    take any action that is inconsistent with this Agreement, or that would
delay or obstruct the proposal, solicitation, confirmation, or consummation of
the Plan or the 363 Sale, as applicable;

7



--------------------------------------------------------------------------------




(iii)    withdraw or revoke the Plan or the 363 Sale, as applicable or publicly
announce its intention not to pursue the Plan or the 363 Sale, as applicable;
(iv)    take any action challenging the amount and/or validity of the Claims of
any Consenting Term Loan Party (including any Claims for interest, premiums,
fees, and expenses); the validity, enforceability, and/or perfection of the
liens held by any Consenting Term Loan Party; or the rights of the Consenting
Term Loan Parties to credit bid some or all of their Claims arising under the
Term Loan Agreement;
(v)    file any motion, pleading, or other Definitive Document with the
Bankruptcy Court (including any modifications or amendments thereof) that, in
whole or in part, is inconsistent in any material respect with this Agreement
(including with respect to any consent right provided under this Agreement);
(vi)    move for an order from the Bankruptcy Court authorizing or directing the
assumption or rejection of a material executory contract or unexpired lease
without the consent of the Consenting Term Loan Parties;
(vii)    amend or propose to amend its respective certificate or articles of
incorporation, bylaws, or comparable organizational documents;
(viii)    without the written consent of the Consenting Term Loan Parties,
acquire or divest (by merger, exchange, consolidation, acquisition of stock or
assets, or otherwise) (A) any corporation, partnership, limited liability
company, joint venture, or other business organization or division or (B) assets
of the Debtors, other than in the ordinary course of business consistent with
past practices;
(ix)    incur any capital expenditures in excess of the amounts permitted under
the DIP Facility;
(x)    incur or suffer to exist any indebtedness, except indebtedness existing
and outstanding immediately prior to the date hereof, payables for goods and
services, and liabilities arising and incurred in the ordinary course of
business, and indebtedness arising under the DIP Facility; or
(xi)    incur any liens or security interests, except as permitted under the DIP
Facility.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall prevent any Debtor from taking or failing to take any action
that it is obligated to take (or not take, as the case may be) in the
performance of any fiduciary duty or as otherwise required by applicable law
which such Debtor owes to any other person or entity under applicable law (as
reasonably determined by such Debtor in good faith upon advice of legal
counsel); provided, that it is agreed that any such action that results in a
Termination Event hereunder shall be subject to the provisions set forth in
Sections 6.01 and 6.03 hereto. Each of the Debtors represents to the Consenting
Term

8



--------------------------------------------------------------------------------




Loan Parties (without giving consideration or effect to the immediately
preceding sentence) that as of the Agreement Effective Date, based on the facts
and circumstances actually known by the Debtors as of the Agreement Effective
Date, the Debtors’ entry into this Agreement is consistent with all of the
fiduciary duties of each of the Debtors.


3.04.    Definitive Documents.
Each Party hereby covenants and agrees, severally and not jointly, to the extent
applicable, to (a) negotiate in good faith each of the documents and any
amendments or modifications thereto (or the forms thereof, as applicable)
implementing, achieving, and relating to the Plan, including without limitation,
(i) the Disclosure Statement, (ii) the Disclosure Statement Order, (iii) the
credit agreement providing for the DIP Facility, (iv) the Interim DIP Order; (v)
the Final DIP Order; (vi) the Bidding Procedures Motion, (vii) the Bidding
Procedures Order, (viii) the Plan Supplement, and (ix) the proposed order
approving and confirming the Plan, including the settlements described therein
(the “Confirmation Order”) (collectively, the “Definitive Documents”), which
Definitive Documents shall contain terms and conditions consistent in all
respects with this Agreement; and (b) execute (to the extent such Party is a
party thereto) and otherwise support the Definitive Documents.
3.05.    Investment Manager Limitation.
The obligations of any Consenting Term Loan Lender are limited to, in the case
of investment advisors, the Claims controlled by such investment manager in the
funds or accounts it manages.
Section 4.    Triggering Events/Termination
4.01.    363 Events. The occurrence of any of the following events (a “363
Event”):
(a)
The Debtors fail to obtain entry of the Bidding Procedures Order within
thirty‑five (35) days of the Petition Date;

(b)
The Debtors fail to obtain entry of the Disclosure Statement within fifty (50)
days of the Petition Date;

(c)
The filing of any motion or other request for relief seeking (i) to voluntarily
dismiss any of the Chapter 11 Cases, (ii) conversion of any of the Chapter 11
Cases to chapter 7 of the Bankruptcy Code, or (iii) appointment of a trustee or
an examiner with expanded powers pursuant to Section 1104 of the Bankruptcy Code
in any of the Chapter 11 Cases; or

(d)
The Debtors’ exclusive right to file a plan under section 1121 of the Bankruptcy
Code is terminated pursuant to a Final Order or expires.


9



--------------------------------------------------------------------------------




4.02.    Company’s Obligations after a 363 Triggering Event. After the
occurrence of a 363 Event, the Consenting Term Loan Parties may, in their sole
discretion, deliver notice to the Debtors of such occurrence. The Debtors’
receipt of such a notice is a “363 Triggering Event.” Upon the occurrence of a
363 Triggering Event, the Debtors agree that, unless the Consenting Term Loan
Parties rescind the notice provided in connection therewith, they shall
negotiate in good faith a 363 Sale with the Consenting Term Loan Parties and
shall seek to take all actions reasonably necessary to facilitate a 363 Sale,
pursuant to which the Consenting Term Loan Parties would credit bid some or all
of their Claims arising under the Term Loan Agreement for substantially all of
the Debtors’ assets. If, at the time of the 363 Triggering Event, the Bankruptcy
Court has already approved bidding procedures consistent with the foregoing, the
Debtors shall conduct an auction to determine if there are higher and better
bids than the Consenting Term Loan Lenders’ 363 Sale and shall seek approval of
the results of such auction as soon as permitted under any order approving such
procedures.
4.03.    Implementation of 363 Sale Upon Occurrence of a 363 Triggering Event.
Upon the occurrence of a 363 Triggering Event (unless and until any notice
giving rise to such 363 Triggering Event is rescinded by the Consenting Term
Loan Parties), the Consenting Term Loan Parties shall no longer have any
obligation to the Debtors to support the Plan; provided, however, that the
Consenting Term Loan Parties shall remain obligated to support a 363 Sale
pursuant to Section 3.01(d) of this Agreement.
Section 5.    Representations and Warranties.
5.01.    Mutual Representations and Warranties. Subject to Section 3.05 hereof,
each of the Parties, severally and not jointly, represents, warrants, and
covenants to each other Party (to the extent applicable), as of the Agreement
Effective Date, as follows (each of which is a continuing representation,
warranty, and covenant):
(c)        it is validly existing and in good standing under the laws of the
state or other jurisdiction of its organization, and this Agreement is a legal,
valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws;
(d)        except as expressly provided in this Agreement, it has all requisite
direct or indirect power and authority to enter into this Agreement and to carry
out the Plan contemplated by, and perform its respective obligations under, this
Agreement;
(e)        the execution and delivery of this Agreement and the performance of
its obligations hereunder have been duly authorized by all necessary action on
its part and no consent, approval, or action of, filing with, or notice to any
governmental or regulatory authority is required in connection with the
execution, delivery, and performance of this Agreement; and
(f)        it has been represented by legal counsel of its choosing in
connection with this Agreement and the transactions contemplated by this
Agreement, has had the opportunity to review this Agreement with its legal
counsel, and has not relied on any statements made by any

10



--------------------------------------------------------------------------------




other Party or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement or the
transactions contemplated hereof.
Section 6.    Termination Events.
6.01.    Consenting Term Loan Party Termination Events. Any Consenting Term Loan
Party may terminate its obligations and liabilities under this Agreement upon
three (3) days prior written notice to the other Parties delivered in accordance
with Section 9.12 hereof, upon the occurrence and continuation of any of the
following events (each, a “Consenting Term Loan Party Termination Event”),
provided that any termination must be effectuated by written notice provided to
the other Parties not later than five (5) business days after the date on which
such Consenting Term Loan Party first has actual knowledge of the occurrence of
the Consenting Term Loan Party Termination Event:
(a)        the breach by the Debtors of any of their covenants, obligations,
representations, or warranties under Section 3.03 or Section 4 that remains
uncured for five (5) days after the receipt by the breaching Party of written
notice of such breach;
(b)        the Plan is amended or otherwise modified so as to be materially
inconsistent with this Agreement or otherwise without the consent of the
Consenting Term Loan Parties;
(c)        the termination of or occurrence of an event of default (as defined
in the applicable agreement) under the DIP Facility, which shall not have been
cured within any applicable grace periods or waived pursuant to the terms of the
DIP Facility;
(d)        the Debtors challenge, or any party in the Chapter 11 Cases is
granted standing to challenge, the amount and/or validity of the Claims of any
Consenting Term Loan Party or the validity, enforceability, and/or perfection of
the Liens held by any Consenting Term Loan Party;
(e)        the Debtors’ License Agreements (as defined in the Plan) are
terminated by either the Debtors or the counterparties thereto or are determined
by Final Order of the Bankruptcy Court (or other court of competent
jurisdiction) to be incapable of assumption and/or assumption and assignment;
(f)        the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of the Plan in a way that cannot be reasonably remedied by the
Debtors or would have a material adverse effect on consummation of the Plan;
(g)        the Bankruptcy Court enters an order (i) directing the appointment of
an examiner with expanded powers to operate the Debtors’ businesses pursuant to
section 1104 of the Bankruptcy Code or a trustee in any of the Chapter 11 Cases;
(ii) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code; or (iii) dismissing any of the Chapter 11 Cases;
(h)        the Bankruptcy Court enters an order terminating the Debtors’
exclusive right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code; and

11



--------------------------------------------------------------------------------




(i)        exercise by any of the Debtors of its “fiduciary out” as
debtors-in-possession as provided for in Section 3.03 of this Agreement.
6.02.    Debtor Termination Events. The Debtors may terminate their obligations
and liabilities under this Agreement upon three (3) days prior written notice to
the other Parties delivered in accordance with Section 9.12 hereof, upon the
occurrence of any of the following events (each, a “Debtor Termination Event”
and together with the Consenting Term Loan Party Termination Events, the
“Termination Events,” and each a “Termination Event”), provided that any
termination must be effectuated by written notice provided to the other Parties
not later than five (5) business days after the date on which the Debtors first
have actual knowledge of the occurrence of the Debtor Termination Event:
(a)        the breach by any of the Consenting Term Loan Parties of any of their
covenants, obligations, representations, or warranties under Section 3.03 or
Section 4 that remains uncured for five (5) days after the receipt by the
breaching Party of written notice of such breach;
(b)        the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that would have a material adverse impact on the consummation of
the Plan (taken as a whole); or
(c)        the reasonable determination by the board of directors (or similar
body) of any of the Debtors, made in good faith and upon advice of outside
counsel, that proceeding with the transactions contemplated by this Agreement
would be inconsistent with the continued exercise of its fiduciary duties.

12



--------------------------------------------------------------------------------




6.03.    Effect of Termination.
(a)        Upon any termination of this Agreement by any Party under Section
6.01 or 6.02, (i) this Agreement shall be of no further force and effect and
each Party hereto shall be released from its commitments, undertakings, and
agreements under or related to this Agreement and the Plan, including without
limitation, any obligation of the terminating Consenting Term Loan Party, to
support, consent, vote for, agree to, or not object to any provision in the
Plan, to waive, release, or limit any of such Consenting Term Loan Party’s
Claims against the Debtors or any other entity or person, and shall have the
rights and remedies that it would have had it not entered into this Agreement,
and shall be entitled to take all actions, whether with respect to the Plan or
otherwise, that it would have been entitled to take had it not entered into this
Agreement; and (ii) any and all consents and ballots tendered by the Consenting
Term Loan Parties prior to such termination shall be deemed, for all purposes,
automatically to be null and void ab initio, shall not be considered or
otherwise used in any manner by the Parties in connection with the Plan and this
Agreement or otherwise and such consents or ballots may be changed or
resubmitted regardless of whether the applicable voting deadline has passed
(without the need to seek a court order or consent from the Debtors allowing
such change or resubmission). Notwithstanding any provision in this Agreement to
the contrary, any claim for breach of this Agreement that accrued prior to the
date of a Party’s termination or termination of this Agreement (as the case may
be) and all rights and remedies of the Parties hereto shall not be prejudiced as
a result of termination.
(b)        Notwithstanding any provision in this Agreement to the contrary, no
Party shall terminate this Agreement if such Party (in any capacity in which it
is Party to this Agreement) is in breach of any provision hereof.
(c)        Notwithstanding any provision in this Agreement to the contrary, the
non‑breaching Consenting Term Loan Parties and the Debtors may each agree to
continue to be bound by the terms of this Agreement notwithstanding such breach.
(d)        Notwithstanding any provision in this Agreement to the contrary,
nothing in this Section 6.03 shall prohibit any non-breaching Party from seeking
enforcement of any rights under this Agreement with respect to the period prior
to the occurrence of the Termination Date.
6.04.    Termination Upon Consummation of the Plan. This Agreement shall
terminate automatically without any further required action or notice upon the
consummation of the Plan.
6.05.    Waiver of Right to Terminate. If a Party fails to provide notice as
required under Section 5.01 or 5.02 within ten (10) business days after such
Party becomes aware of the occurrence of an applicable Termination Event, such
Party shall be deemed to have waived the right to terminate this Agreement on
account of such Termination Event.
Section 7.    Amendments.
This Agreement, the Plan, the Definitive Documents, or any annexes thereto may
not be modified, amended, or supplemented, nor may any terms and conditions
hereof or thereof be waived, without the prior written consent of the Debtors
and each of the Consenting Term Loan Parties.

13



--------------------------------------------------------------------------------




Section 8.    No Solicitation.
Notwithstanding anything to the contrary herein, this Agreement is not and shall
not be deemed to be (a) a solicitation of consents to the Plan or any chapter 11
plan or (b) an offer for the issuance, purchase, sale, exchange, hypothecation,
or other transfer of securities or a solicitation of an offer to purchase or
otherwise acquire securities for purposes of the Securities Act and the
Securities Exchange Act of 1934, as amended.
Section 9.    Miscellaneous.
9.01.    Claim Resolution Matters. Prior to the entry of the Confirmation Order
and the effective date of any transactions contemplated thereby or under the
Plan, the Company shall not enter into any agreements relating to the allowance,
estimation, validity, extent, or priority of prepetition Claims, or the
treatment and classification of such prepetition Claims under the Plan, with any
holders of prepetition Claims, other than the Consenting Term Loan Parties and
the Holders of ABL Claims, without the prior written consent of the Consenting
Term Loan Parties, except with respect to claims that the Company is authorized
to resolve or pay pursuant to any applicable first day orders, the form of which
was approved by the Consenting Term Loan Parties.
9.02.    Assignment, Transfer Restrictions.
(a)        Each Consenting Term Loan Lender hereby agrees, severally and not
jointly, for so long as this Agreement shall remain in effect, not to sell,
assign, transfer, hypothecate or otherwise dispose of (including by
participation) any Claim against or Interest in the Debtor unless, as a
condition precedent to any such transaction, the transferee thereof executes and
delivers a joinder in the form of Exhibit C hereto (“Joinder”) to the Parties
within three (3) Business Days of the execution of an agreement (or trade
confirmation) in respect of the relevant transfer. Upon execution of the
Joinder, the transferee shall be deemed to be a Consenting Term Loan Lender for
purposes of this Agreement.
(b)        Any sale, assignment, transfer, hypothecation or other disposition
(including by participation) of any Claim or Interest that does not comply with
the procedures set forth in Section 9.02(a) of this Agreement shall be deemed
void ab initio.
(c)        Any person that receives or acquires a portion of a Claim or Interest
of a Consenting Term Loan Party pursuant to a sale, assignment, transfer,
hypothecation or other disposition (including by participation) of such Claim or
Interest by a Consenting Term Loan Party hereby agrees to be bound by all of the
terms of this Agreement (as the same may be hereafter amended, restated or
otherwise modified from time to time) (a “Joining Party”) by executing and
delivering a Joinder. The Joining Party shall thereafter be deemed to be a
Consenting Term Loan Lender for all purposes under this Agreement.
9.03.    Access. The Debtors will afford the Consenting Term Loan Parties and
their attorneys, consultants, accountants, and other authorized representatives
reasonable access to all properties, books, contracts, commitments, records,
management personnel, lenders, and advisors of the Debtors.

14



--------------------------------------------------------------------------------




9.04.    Further Assurances. Subject to the other terms hereof, the Parties
agree to execute and deliver such other instruments and perform such acts, in
addition to the matters herein specified, as may be commercially reasonably
appropriate or necessary, from time to time, to effectuate the Plan in
accordance with this Agreement.
9.05.    Complete Agreement. This Agreement, exhibits, and the annexes hereto,
including the Plan, represent the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior agreements, oral or
written, between the Parties with respect thereto. No claim of waiver, consent,
or acquiescence with respect to any provision of this Agreement, exhibits, and
annexes hereto shall be made against any Party, except on the basis of a written
instrument executed by or on behalf of such Party.
9.06.    Parties. This Agreement shall be binding upon, and inure to the benefit
of, the Parties. No rights or obligations of any Party under this Agreement may
be assigned or transferred to any other person or entity. Nothing in this
Agreement, express or implied, shall give to any person or entity, other than
the Parties, any benefit, or any legal or equitable right, remedy, or claim
under this Agreement.
9.07.    Headings. The headings of all Sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.
9.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; WAIVER
OF TRIAL BY JURY. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
in the United States District Court for the Southern District of New York, and
by execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit, or
proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Notwithstanding the foregoing consent to New
York jurisdiction, after the Chapter 11 Cases are commenced, each Party agrees
that the Bankruptcy Court shall have exclusive jurisdiction of all matters
arising out of or in connection with this Agreement.
9.09.    Execution of Agreement. This Agreement may be executed and delivered
(by facsimile, electronic mail, or otherwise) in any number of counterparts,
each of which, when executed and delivered, shall be deemed an original, and all
of which together shall constitute the same agreement.
9.10.    Interpretation. This Agreement is the product of negotiations between
the Parties, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any

15



--------------------------------------------------------------------------------




presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.
9.11.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators, and representatives, other than a trustee or similar
representative appointed in a bankruptcy case.
9.12.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by hand delivery, electronic mail, courier, or overnight
delivery (return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):
(a)    if to the Debtors, to:
Pacific Sunwear of California, Inc.
3459 E. Miraloma Ave
Anaheim, California 92806
Attention: Craig Gosselin
E-mail address: cgosselin@pacificsunwear.com


with copy (which shall not constitute notice) to:
Klee, Tuchin, Bogdanoff & Stern LLP
1999 Avenue of the Stars, 39th Floor
Los Angeles, California 90067
Attention: Michael L. Tuchin
E-mail addresses: mtuchin@ktbslaw.com


(b)    if to the Consenting Term Loan Parties,     to:
c/o PS Holdings of Delaware, LLC - Series A
One Embarcadero Center, 39th Floor
San Francisco, California 94111
Attn: Stephen Oetgen, P.C.
E-mail address: soetgen@goldengatecap.com
and
c/o PS Holdings of Delaware, LLC - Series B
One Embarcadero Center, 39th Floor
San Francisco, California 94111
Attn: Stephen Oetgen, P.C.
E-mail address: soetgen@goldengatecap.com



16



--------------------------------------------------------------------------------




with copies (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Joshua A. Sussberg, P.C.
E-mail address: jsussberg@kirkland.com


- and -


Kirkland & Ellis LLP
555 California Street
San Francisco, California 94104
Attn: Melissa N. Koss
E-mail address: melissa.koss@kirkland.com
Any notice given by hand delivery, electronic mail, mail, or courier shall be
effective when received.
9.13.    Waiver. Except as expressly provided in this Agreement, nothing herein
is intended to, or does, in any manner waive, limit, impair, or restrict any
right of any Party or the ability of each of the Consenting Term Loan Parties to
protect and preserve its rights, remedies, and interests, including, without
limitation, its Claims against or interests in the Debtors and the rights of the
Debtors in connection therewith. If the Plan is not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Rule 408 of the Federal Rules of Evidence and any
other applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.
9.14.    Several, Not Joint, Obligations. The agreements, representations, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint.
9.15.    Remedies. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party or any other Party.
9.16.    Specific Performance. This Agreement is intended as a binding
commitment enforceable in accordance with its terms against the Parties. It is
understood and agreed by each of the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled solely to specific performance and
injunctive or other equitable relief as a remedy of any such breach.
9.17.    No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third-party beneficiary hereof.

17



--------------------------------------------------------------------------------




9.18.    Automatic Stay. The Parties agree and acknowledge that the giving of
notice or termination by any Party pursuant to this Agreement shall not be a
violation of the automatic stay of section 362 of the Bankruptcy Code. The
Debtors waive any rights to assert that the exercise of such rights violate the
automatic stay, or any other provisions of the Bankruptcy Code.
9.19.    Settlement Discussions. This Agreement and the Plan are part of a
proposed settlement of matters that could otherwise be the subject of litigation
among the Parties hereto. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.
9.20.    Consideration. The Parties hereby acknowledge that no consideration,
other than that specifically described herein, the Plan and the Definitive
Documents shall be due or paid to any Party for its agreements hereunder.
[Signatures Follow]



18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective and duly authorized officers or other agents,
solely in their respective capacity as officers or other agents of the
undersigned and not in any other capacity, as of the date first set forth above.


PACIFIC SUNWEAR OF CALIFORNIA, INC.
By: ____________________________________
Name: Craig E. Gosselin
Title: Senior Vice President, Secretary, General Counsel, and Human Resources




PACIFIC SUNWEAR STORES CORP.
By: ____________________________________
Name: Craig E. Gosselin
Title: President and Secretary




MIRALOMA BORROWER CORPORATION
By: ____________________________________
Name: Craig E. Gosselin
Title: President and Secretary






--------------------------------------------------------------------------------




PS HOLDINGS AGENCY CORP., as Consenting Term Loan Agent
By: ____________________________________
Name: __________________________________
Title: ___________________________________






--------------------------------------------------------------------------------




PS HOLDINGS OF DELAWARE, LLC - SERIES A AND PS HOLDINGS OF DELAWARE, LLC -
SERIES B, as
Consenting Term Loan Lenders


By: ____________________________________
Name: __________________________________
Title: ___________________________________








--------------------------------------------------------------------------------




Exhibit A
Plan










--------------------------------------------------------------------------------




Exhibit B
Bidding Procedures






--------------------------------------------------------------------------------




Exhibit D
Joinder








--------------------------------------------------------------------------------




JOINDER AGREEMENT


The undersigned (“Joining Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of [____________],
2016 (as it may be amended, supplemented, or otherwise modified from time to
time, the “Restructuring Support Agreement”), by and among (i) Pacific Sunwear
of California, Inc., Pacific Sunwear Stores Corp., and Miraloma Borrower
Corporation (collectively, the “Debtors”), (ii) PS Holdings of Delaware, LLC -
Series A and PS Holdings of Delaware, LLC - Series B, in their capacities as
lenders under that certain Credit Agreement dated as of December 7, 2011
(together with their respective successors and permitted assigns, the
“Consenting Term Loan Lenders”) and (iii) PS Holdings Agency Corp. in its
capacity as administrative agent and collateral agent under that certain Credit
Agreement dated as of December 7, 2011.
1.    Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Restructuring Support Agreement. The Joining Party shall
hereafter be deemed to be a “Consenting Term Loan Lender” and a “Party” for all
purposes under the Restructuring Support Agreement.
2.    Representations and Warranties. With respect to the aggregate principal
amount of Term Loan Claims set forth below its name on the signature page
hereof, the Joining Party hereby makes the representations and warranties of the
Consenting Term Loan Lenders set forth in Section 5 of the Restructuring Support
Agreement to each other Party.
3.    Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Restructuring Support Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.
* * * * *
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.
Name of Joining Party:                     
 
 
 
 
By:
 
 
 


Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
Principal Amount of Term Loan Claims Held: $__________________
 


Notice Address:
 
 
 
 
 
 
 
 
 
 
Fax:
 
 
 
Attention:
 
 
 
 
 
 
 
With a copy to:
 
 
 
 
 
 
 
 
 
 
 
 
Fax:
 
 
Attention:
 
 
 
 
 
 





